EXHIBIT 10.2

EXHIBIT “A”

DCP HOLDING COMPANY POSITION DESCRIPTION

 

POSITION TITLE:        President REPORTS TO:    Board of Directors PURPOSE:   
Responsible for the direction and administration of DCP Holding Company in
accordance with Board policy, sound business practices, and the legal
requirements of Ohio, Indiana and Kentucky.

DUTIES AND RESPONSIBILITIES:

 

1. ADMINISTRATIVE MANAGEMENT

 

  A. Direct all areas of staff and Human Resource Administration.

 

  B. Prescribe duties, limitations and responsibility of staff through effective
position descriptions, encouraging success and ongoing communication.

 

  C. Maintain effective, responsive and cost-conscious daily operations.

 

2. BOARD RELATIONS

 

  A. Develop and recommend corporate objectives, plans and policies to the
Board.

 

  B. Implement corporate objectives, plans and policies approved by the Board.

 

  C. Plan and coordinate all Board and Board Committee meetings with the Board
Chair or Committee Chair.

 

  D. Establish effective communication and rapport with all Board Members.

 

3. PROVIDER RELATIONS

 

  A. Recognizing providers are the DCP Holding Company product—continually
promote their skills, quality, cost-effectiveness and value to all public.

 

  B. Establish leadership, stability and effective communication with all DCP
Holding Company providers.

 

  C. Continued awareness that the success of DCP Holding Company and their
providers grow together.

 

4. CUSTOMER RELATIONS

 

  A. Actively promote DCP Holding Company in all Marketing, Sales, Public
Relations, and Community activity.

 

  B. Strategize that the DCP Holding Company product is placed effectively
before the public with emphasis on “Agent/Broker”

 

  C. Continually monitor the success, quality and effectiveness of DCP Holding
Company marketing

 

5. CORPORATE PROFITABILITY

 

  D. Develop plans for future DCP Holding Company growth while ensuring the
soundness of corporate finances and profitability.

JOB SPECIFICATIONS:

 

  •  

Degree in relevant field of study or related equal job experience,

 

  •  

Five to seven years of related experience in the health/dental insurance field
in an executive management position, where budgetary, policy and operational
decisions have been made.



--------------------------------------------------------------------------------

EXHIBIT “B” ADDENDUM TO DCP HOLDING COMPANY PRESIDENT EMPLOYMENT

AGREEMENT

The salary range of the President shall be reviewed and adjusted annually as
recommended by the Compensation and Benefits Committee and approved by the Board
of Directors. The Base Compensation for 2013 shall be $386,000.00.

 

ANNUAL INCENTIVE PLAN

        Value      RSUs  

CASH AWARD

        

Threshold

   15% of Base    $ 57,900.00      

Target

   30% of Base    $ 115,800.00      

Stretch

   45% of Base    $ 173,700.00      

Maximum

   60% of Base    $ 231,600.00      

LONG TERM INCENTIVE PLAN

                  

A) RSU AWARD

   5% of Base    $ 19,300.00         24 RSUs   

B) RSU AWARD

        

Threshold

   5% of Base    $ 19,300.00         24 RSUs   

Target

   15% of Base    $ 57,900.00         71 RSUs   

Stretch

   25% of Base    $ 96,500.00         118 RSUs   

Maximum

   45% of Base    $ 173,700.00         213 RSUs   

 

2



--------------------------------------------------------------------------------

2012 ANNUAL LONG TERM INCENTIVE BONUS DETAIL

A. Restricted Share Unit (“RSU”) Award – Retention Based

The stock award for DCP’s President and CEO is authorized under the “DCP Holding
Company Amended and Restated 2006 Dental Care Plus Management Equity Incentive
Plan” (the “Management Incentive Plan”) and is subject to the “Dental Care Plus
and DCP Holding Company Deferred Compensation Plan”. Stock RSU’s are awarded in
an amount equal to five percent (5%) of base salary and is considered “Long
Term” as it vests incrementally over four years, 10% on December 31 of the first
year, 20% at the end of the second year, 30% at the end of the third year and
40% at the end of the fourth year. There are no performance targets other than
longevity with the Company.

RSU AWARD BASED ON 5% OF BASE SALARY OF $386,000.00 24 RSUs

B. Restricted Share Unit (“RSU”) Award – Performance Based

The Long Term Cash Incentive is a bonus designed to motivate the CEO to achieve
long term success for the company as well as assist in the retention of the
President and CEO over time. Long Term Incentive bonus compensation is based on
one criteria, “Adjusted Book Value of Common and Preferred Stock and
Shareholders’ Equity” and it is based on achieving growth of this book value
over a period of three years, January 1, 2013 through December 31, 2015.

BOOK VALUE OF COMMON AND PREFERRED STOCK

(12/31/2012 BOOK VALUE = $8,247,833)

 

Level

  

Definition

   3 Year
Ave.     Adjusted Book Value
12/31/2015      Restricted
Share  Units  

Threshold

   5% of Base      10 %    $ 10,977,866         24   

Target

   15% of Base      12 %    $ 11,587,612         71   

Stretch

   25% of Base      14 %    $ 12,219,527         118   

Maximum

   45% of Base      16 %    $ 12,874,010         213   

Notes:

 

1. “Adjusted Book Value of Common and Preferred Shares and Shareholders’ Equity”
shall mean the value of all classes of Common and Preferred Shares, as shown on
the audited financial statements of the Company; minus the par value of all
classes of Preferred Shares, as shown on the audited financial statements,
increased by the sum of: (a) the aggregate amount of all withhold return payment
or similar payments authorized by the Board of Directors, adjusted for the
standard federal tax rate, to the extent such payments were treated as an
expense in determining Net Income for any year, plus (b) the aggregate amount of
all dividends on all classes of Common Stock, to the extent that such dividends
were taken into account in determining the “Book Value of Common and Preferred
Shares and Shareholders’ Equity.”

 

2. If performance is under Threshold Level, no Long Term Incentive bonus is
paid.

 

3. No additional bonus is paid for performing beyond Maximum Level.

 

4. Actual bonus paid is calculated and paid on a continuum between any two
performance levels.

 

5. With Board of Director approval, a new multi-year performance measurement
period begins each new year.

 

3



--------------------------------------------------------------------------------

  6. In the event of a Change of Control, as defined in the Management Equity
Incentive Plan, the Adjusted Book Value of Common and Preferred Shares and
Stockholders’ Equity as of December 31, 2015 shall be deemed to be the
Enterprise Value of the Company, as defined in Article Fourth,
Section 8(h)(ii)(C) of the Company’s Amended Articles of Incorporation, as of
the date on which the Change of Control occurs and the long term incentive bonus
shall be determined as of that date and paid within ten (10) days thereafter.

2013 ANNUAL INCENTIVE SHORT TERM BONUS DETAIL

The Annual Incentive (Short Term Bonus) compensation is designed to motivate the
CEO to meet and/or exceed goals for budget performance on 1) 2013 Operating
Revenue (OR), 2) 2013 Adjusted Net Operating Income (ANOI), and
3) Discretion/MOB (MOB). Adjusted Net Operating Income is equal to Net Operating
Income plus the amount of provider withhold return approved by the Board of
Directors during 2013. These performance criteria are weighted respectively as
30%, 50% and 20% of the total Annual Incentive Short Term Bonus.

TOTAL OPERATING REVENUE (2013 BUDGET OF $83,960,848.00)

 

Level

   Definition   Performance   2013 OR    Bonus paid  

Threshold

   15% of Base   90% Budget   $75,564,763.00    $ 17,370.00   

Target

   30% of Base   103% Budget   $86,479,673.00    $ 34,740.00   

Stretch

   45% of Base   115% Budget   $96,554,975.00    $ 52,110.00   

Maximum

   60% of Base   130% Budget   $109,149,102.00    $ 69,480.00   

ADJUSTED NET OPERATING INCOME (2013 BUDGET OF $1,784,182.00)

 

Level

   Definition   Performance   2013 ANOI    Bonus paid  

Threshold

   15% of Base   75% Budget   $1,338,137.00    $ 28,950.00   

Target

   30% of Base   100% Budget   $1,784,182.00    $ 57,900.00   

Stretch

   45% of Base   115% Budget   $2,051,809.00    $ 86,850.00   

Maximum

   60% of Base   130% Budget   $2,319,437.00    $ 115,800.00   

DISCRETION/MOB

 

Level

   Definition   Achievement   2013 MOB    Bonus paid  

Threshold

   15% of Base   90% of Goals      $ 11,580.00   

Target

   30% of Base   103% of Goals      $ 23,160.00   

Stretch

   45% of Base   115% of Goals      $ 34,740.00   

Maximum

   60% of Base   130% of Goals      $ 46,320.00   

Notes:

 

  1. If performance is under Threshold Level in any criteria, no bonus is paid
for that criteria.

 

  2. No additional Bonus is paid for performance beyond Maximum Level.

 

  3. Actual Bonus paid is calculated and paid on a continuum between any two
performance levels.

 

4



--------------------------------------------------------------------------------

RESTRICTED SHARE UNIT (RSU) AGREEMENT

(Employee)

This RSU AGREEMENT is entered into by and between Robert C. Hodgkins, Jr. (the
“Employee”) and DCP Holding Company (the “Company”) as of the date written
below.

RECITALS

1. Pursuant to the 2006 Dental Care Plus Management Equity Incentive Plan (the
“Plan”), the Committee (as defined in the Plan) has granted to the Employee this
RSU Award (as defined in the Plan) subject to the terms and conditions set forth
in the Plan and this Agreement, including the RSU Award attached hereto.

2. The Employee desires to accept the Agreement and Award and the Company
desires to provide any benefits that become payable pursuant to the Agreement in
accordance with the terms of the Plan.

NOW, THEREFORE, the Company and the Employee agree to the terms set forth below:

A. Any benefit provided to the Employee (or any other person) pursuant to the
grant of the RSU Award to such Employee shall be determined in accordance with
the terms of the Plan, which are incorporated into this Agreement by reference,
except to the extent otherwise specifically provided in this Agreement or any
amendment to this Agreement.

B. The RSU Award pursuant to this Agreement is conditioned upon the acceptance
by the Employee of the terms of the Plan and this Agreement, as evidenced by
execution of this Agreement in the space provided below, and the return of an
executed original of this Agreement to the Committee no later than June 30,
2013.

C. The Employee and the Company may amend this Agreement in writing to the
extent permitted under the terms of the Plan.

IN WITNESS WHEREOF, the undersigned have executed this Agreement on this 17th
day of June, 2013.

 

DCP HOLDING COMPANY     EMPLOYEE: By:  

/s/ Anthony A. Cook

   

/s/ Robert C. Hodgkins, Jr.

Title:

  President & CEO    

Robert C. Hodgkins, Jr.

      (Printed Name)

 

5



--------------------------------------------------------------------------------

RSU AWARD

Pursuant to the terms of the 2006 Dental Care Plus Management Equity Incentive
Plan (the “Plan”), the Committee hereby grants this RSU Award with respect to
the number of share units based upon the Company’s Class B Common Stock
(“Shares”) at the purchase price, if any, per share as set forth below:

Restricted Share Unit (“RSU”) Award – Performance Based

 

Name of Award Recipient:    Robert C. Hodgkins, Jr. Price per RSU:   
                $0 (outright award) Date of Grant:                    June 17,
2013

This RSU Award is intended to be a component of a Long Term Incentive program
designed to motivate the CFO to achieve long term success for the Company as
well as assist in the retention of the Vice President and CFO over time. The
number of RSUs awarded hereunder, if any, shall be determined based upon
achievement of an increase in the “Adjusted Book Value of Common and Preferred
Stock and Shareholders’ Equity” for the Company over a period of three years,
January 1, 2013 through December 31, 2015 in accordance with the following:

ADJUSTED BOOK VALUE OF COMMON AND PREFERRED STOCK

(12/31/2012 = $8,247,833)

 

Level

   Definition   3 Year
Ave.     Adjusted Book Value
12/31/2015      Restricted
Share  Units  

Threshold

   5% of Base     10 %    $ 10,977,866         14   

Target

   15% of Base     12 %    $ 11,587,612         41   

Stretch

   25% of Base     14 %    $ 12,219,527         69   

Maximum

   45% of Base     16 %    $ 12,874,010         124   

For the purpose of this RSU Award:

 

  7. “Adjusted Book Value of Common and Preferred Shares and Shareholders’
Equity” shall mean the value of all classes of Common and Preferred Shares, as
shown on the audited financial statements of the Company; minus the par value of
all classes of Preferred Shares, as shown on the audited financial statements,
increased by the sum of: (a) the aggregate amount of all withhold return payment
or similar payments authorized by the Board of Directors, adjusted for the
standard federal tax rate, to the extent such payments were treated as an
expense in determining Net Income for any year, plus (b) the aggregate amount of
all dividends on all classes of Common Stock, to the extent that such dividends
were taken into account in determining the “Book Value of Common and Preferred
Shares and Shareholders’ Equity.”

 

  8. If performance is under Threshold Level, no RSUs are awarded.

 

  9. No additional RSUs are awarded for performing beyond Maximum Level.

 

  10. Actual RSUs awarded are calculated based on an interpolated continuum
between any two performance levels.

 

  11. In the event of a Change of Control, as defined in the Management Equity
Incentive Plan, the Adjusted Book Value of Common and Preferred Shares and
Stockholders’ Equity as of December 31, 2015 shall be deemed to be the
Enterprise Value of the Company, as defined in Article Fourth,
Section 8(h)(ii)(C) of the Company’s Amended Articles of Incorporation, as of
the date on which the Change of Control occurs and the RSUs earned shall be
determined as of that date and settled within ten (10) days thereafter.

 

6



--------------------------------------------------------------------------------

3. Payment

Subject to any applicable election by the Award Recipient to defer the receipt
of Shares in settlement of the RSUs awarded hereunder in accordance with the
terms of the Dental Care Plus, Inc. and DCP Holding Company Deferred
Compensation Plan (the “Deferred Compensation Plan”) and Section 409A of the
Internal Revenue Code of 1986, as amended, (“Section 409A”) on the vesting date
or dates described above, or as soon as administratively practicable thereafter,
the Award Recipient shall be entitled to receive from the Company the Shares
represented by the RSUs that vest on such date(s). If the Award Recipient has
made a valid and effective deferral election in accordance with the terms of the
Deferred Compensation Plan and Section 409A, the payment or settlement of the
RSUs shall be made in accordance with the terms of the Deferred Compensation
Plan.

4. Restrictions on Transfer

Except as otherwise provided in this Agreement, the Award Recipient may not
sell, assign, transfer, pledge or otherwise dispose of or encumber any of the
RSUs or any interest therein until his rights in the RSUs vest in accordance
with this Agreement. Any purported sale, assignment, transfer, pledge or other
disposition or encumbrance in violation of this Agreement shall be null and
void. All shares issued in settlement of any vested RSUs shall be subject to the
terms of the Company’s Articles of Incorporation and Code of Regulations and any
amendments or successor agreements thereto, in accordance with Section 7(f) of
the Plan.

5. Rights as Shareholder

Except as provided in Section 4 above, an Award Recipient shall have none of the
rights of a shareholder of the Company until the RSUs awarded hereunder both
vest and are settled through the issuance of Shares. Notwithstanding the
foregoing, any RSUs that are deferred under the Deferred Compensation Plan shall
be governed by the terms of that plan. If the Award Recipient does not defer the
receipt of Shares to be issued in settlement of the RSUs, the Award Recipient
shall not receive cash dividends on the RSUs but instead shall, with respect to
each RSU, receive a cash payment from the Company on each cash dividend payment
date with respect to the Shares with a record date between the Date of Grant and
the settlement of such RSU, such cash payment to be in an amount equal to the
dividend that would have been paid on the Share represented by such RSU. Cash
payments on each cash dividend payment date with respect to the Shares with a
record date prior to a vesting date shall be accrued until the vesting date and
paid thereon (subject to the same vesting requirements as the underlying RSUs).
Stock dividends, if any, issued with respect to RSUs shall be treated as
additional RSUs and shall be subject to the same restrictions, terms and
conditions that apply with respect to, and shall vest or be forfeited at the
same time as, such RSUs.

6. Forfeiture

Except as provided in Section 2 above or by the Committee, in its sole
discretion, upon termination of the Award Recipient’s status as an Employee of
the Company and its subsidiaries, all nonvested RSUs shall be forfeited and the
Award Recipient shall not receive any compensation for such forfeited RSUs.



--------------------------------------------------------------------------------

7. General

Unless specifically defined in this award, all terms initially capitalized shall
have the meaning assigned to them in the Plan.

IN WITNESS WHEREOF, the members of the Committee hereby execute this RSU Award
on this 17th day of June, 2013.

 

/s/ Jack M. Cook

   

/s/ Robert E. Hamilton, DDS

Committee Member     Committee Member

/s/ Stephen T. Schuler, DMD

    Committee Member    